NOT FOR PUBLICATION                           FILED
                                                                          NOV 2 2020
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARYL D. HENDERSON,                             No. 19-56202

                Plaintiff-Appellant,            D.C. No. 2:17-cv-06314-MWF-
                                                FFM
 v.

L. SPRAGUE, M.D., Chief Physician in            MEMORANDUM*
individual capacity,

                Defendant-Appellee.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      California state prisoner Daryl D. Henderson appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly dismissed Henderson’s action because Henderson

failed to allege facts sufficient to show that Dr. Sprague was deliberately

indifferent to Henderson’s chronic nasal congestion and pain. See Toguchi v.

Chung, 391 F.3d 1051, 1057-60 (9th Cir. 2004) (holding that deliberate

indifference is a high legal standard and a prison official is deliberately indifferent

only if he or she knows of and disregards an excessive risk to inmate health; a

difference of opinion concerning the course of treatment does not amount to

deliberate indifference); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th

Cir. 2001) (district court need not accept as true allegations that contradict matters

properly subject to judicial notice or by exhibit).

      We reject as unsupported by the record Henderson’s contentions that

defendant prepared and offered false evidence in these proceedings.

      AFFIRMED.




                                           2                                     19-56202